 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11 EDGAR TRUJILLO,                      Case No. 2:20-cv-05008-JFW-KS
12            Plaintiff,                STIPULATED PROTECTIVE ORDER
13
         v.
                                        Complaint Filed: April 3, 2020
14                                      Trial Date:       August 31, 2021
   AIRPORT TERMINAL SERVICES,           District Judge: Hon. John F. Walter
15 INC., a Missouri corporation; and    Magistrate Judge: Hon. Karen L. Stevenson
   DOES 1 through 20, inclusive,
16
              Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                                         Case No. 2:20-cv-05008-JFW-KS
 1           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on the parties’
 2   Joint Stipulation for Protective Order (“Stipulation”) filed on May 27, 2021, the terms of the
 3   protective order to which the parties have agreed are adopted as a protective order of this
 4   Court (which generally shall govern the pretrial phase of this action) except to the extent, as
 5   set forth below, that those terms have been modified by the Court’s amendment of paragraph
 6   10 of the Stipulation.
 7

 8       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND MODIFIED BY
 9                                               THE COURT1
10

11   1.      GOOD CAUSE STATEMENT
12   This action is likely to involve financial/payroll information pertaining to employees other than
13   Plaintiff, customer and pricing information and other valuable research, development, commercial,
14   financial, technical and/or proprietary information for which special protection from public
15   disclosure and from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other things, confidential
17   business or financial information, information regarding confidential business practices, or other
18   confidential research, development, or commercial information (including information implicating
19   privacy rights of third parties such as ATS customers and ATS employees), information otherwise
20   generally unavailable to the public, or which may be privileged or otherwise protected from
21   disclosure under state or federal statutes, court rules, case decisions, or common law. Accordingly,
22   to expedite the flow of information, to facilitate the prompt resolution of disputes over confidentiality
23   of discovery materials, to adequately protect information the parties are entitled to keep confidential,
24   to ensure that the parties are permitted reasonable necessary uses of such material in preparation for
25   and in the conduct of trial, to address their handling at the end of the litigation, and serve the ends of
26

27
     1
            The Court’s additions to the agreed terms of the Protective Order are generally indicated in
28   bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.

                                                         1                       Case No. 2:20-cv-05008-JFW-KS
 1   justice, a protective order for such information is justified in this matter. It is the intent of the parties
 2   that information will not be designated as confidential for tactical reasons and that nothing be so
 3   designated without a good faith belief that it has been maintained in a confidential, non-public
 4   manner, and there is good cause why it should not be part of the public record of this case.
 5   2.       DEFINITIONS
 6            2.1.   “Party” shall mean and refer to any party to this action, including all of its officers,
 7   directors, employees, consultants, retained experts, and outside counsel (and their support staff).
 8            2.2.   “Discovery Material” shall mean and refer to any and all items or information,
 9   regardless of the medium or manner generated, stored, or maintained (including, among other things,
10   testimony, transcripts, or tangible things) that are produced or generated in disclosures or responses
11   to discovery in this matter.
12            2.3.   “Confidential” Information or Items shall mean and refer to any and all information
13   (regardless of how generated, stored or maintained) or tangible things that qualify for protection as
14   described in Section 2.2.
15            2.3.   “Producing Party” shall mean and refer to any Party produces Discovery Material in
16   this action.
17            2.4.   “Receiving Party” shall mean and refer to any Party that receives Discovery Material
18   from a Producing Party.
19            2.5.   “Designating Party” shall mean and refer to any Party that designates information or
20   items that it produces in responses to discovery as “Confidential.”
21            2.6.   “Private Material” shall mean and refer to any document or other Discovery Material
22   that contains the names and addresses of any current or former employees of Defendant, except a
23   Party.
24            2.7.   “Protected Material” shall mean and refer to any and all Discovery Material that is
25   designated as “Confidential.”
26            2.8.   “Outside Counsel” shall mean and refer to all attorneys who are not employees of a
27   Party but who are retained to represent or advise a Party in this action.
28            2.9.   “House Counsel” shall mean and refer to all attorneys who are employees of a Party.

                                                          2                        Case No. 2:20-cv-05008-JFW-KS
 1          2.10.   “Counsel” (without qualifier) shall mean and refer to Outside Counsel and House
 2   Counsel (as well as their support staffs).
 3          2.11.   “Currently Existing Claims” shall mean only the following claims/causes of action
 4   and no others: (a) allegations of failure to pay wages (unpaid wages; minimum wages, and overtime);
 5   (b) allegations of meal break and rest period violations; (c) allegations that noncompliant wage
 6   statements; (d) allegations of failure to timely pay wages upon termination of employment; (e)
 7   Private Attorney General act for the alleged violations in (a)-(e); (f) unfair competition; and (g)
 8   individual claim for failure to provide one day of rest for every workweek. No other claims,
 9   allegations, or causes of action, whether explicit or implicit, shall fall within the definition of
10   Currently Existing Claims.
11          2.12.   “Expert” shall mean and refer to a person with specialized knowledge or experience
12   in a matter pertinent to the litigation who has been retained by a Party or its Counsel to serve as an
13   expert witness or as a consultant in this action and who is not a past or a current employee of an
14   adverse Party or of a competitor of an adverse Party’s and who, at the time of retention, is not
15   anticipated to become an employee of an adverse Party or a competitor of an adverse Party’s. This
16   definition includes a professional jury or trial consultant retained in connection with this litigation.
17          2.13.   “Professional Vendors” shall mean and refer to any and all persons or entities that
18   provide litigation support services (e.g., photocopying; videotaping; translating; preparing exhibits
19   or demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and their
20   employees and subcontractors.
21   3.     SCOPE
22          The protections conferred by this Stipulated Protective Order cover not only Protected
23   Material (as defined above), but also any information copied or extracted therefrom, as well as all
24   copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations
25   by the Parties or Counsel to or in court or in other settings that actually reveal Protected Material.
26   4.     DURATION
27          Even after the termination of this litigation, the confidentiality obligations imposed by this
28   Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise in

                                                        3                       Case No. 2:20-cv-05008-JFW-KS
 1   writing or a court order otherwise directs.
 2   5.     DESIGNATING PROTECTED MATERIAL
 3          5.1.    Exercise of Restraint and Care in Designating Material for Protection. Each Party
 4   that designates information or items for protection under this Stipulated Protective Order must take
 5   care to limit any such designation to specific material that qualifies under the appropriate standards.
 6   A Designating Party must take care to designate for protection only those parts of material,
 7   documents, items, or oral or written communications that qualify – so that other portions of the
 8   material, documents, items, or communications for which protection is not warranted are not swept
 9   unjustifiably within the ambit of this Stipulated Protective Order. Mass, indiscriminate, or routinized
10   designations are prohibited. Designations that are shown to be clearly unjustified, or that have been
11   made for an improper purpose (e.g., to unnecessarily encumber or retard the case development
12   process, or to impose unnecessary expenses and burdens on other parties), expose the Designating
13   Party to sanctions. If it comes to a Party’s or a non-party’s attention that information or items that it
14   designated for protection do not qualify for protection at all, or do not qualify for the level of
15   protection initially asserted, that Party or non-party must promptly notify all other parties that it is
16   withdrawing the mistaken designation.
17          5.2.    Manner and Timing of Designations. Except as otherwise provided in this Stipulated
18   Protective Order (see, e.g., second paragraph of Section 5.2(a), below), or as otherwise stipulated or
19   ordered, material that qualifies for protection under this Stipulated Protective Order must be clearly
20   so designated before the material is disclosed or produced. Designation in conformity with this
21   Stipulated Protective Order requires:
22                  (a)     for information in documentary form (apart from transcripts of depositions or
23   other pretrial or trial proceedings), that the Producing Party affix the legend “CONFIDENTIAL”
24   conspicuously on each page that contains protected material. If only a portion or portions of the
25   material on a page qualifies for protection, the Producing Party also must clearly identify the
26   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
27   portion, the level of protection being asserted (either “CONFIDENTIAL”).
28                  (b)     When it is impractical to identify separately each portion of testimony that is

                                                        4                       Case No. 2:20-cv-05008-JFW-KS
 1   entitled to protection, and when it appears that substantial portions of the testimony may qualify for
 2   protection, any Party may invoke on the record (before the deposition or proceeding is concluded) a
 3   right to have up to 20 days to identify the specific portions of the testimony as to which protection is
 4   sought and to specify the level of protection being asserted (“CONFIDENTIAL”). Only those
 5   portions of the testimony that are appropriately designated for protection within the 20 days shall be
 6   covered by the provisions of this Stipulated Protective Order. Transcript pages containing Protected
 7   Material must be separately bound by the court reporter, who must affix to the top of each such page
 8   the legend “CONFIDENTIAL” as instructed by the Party.
 9                  (c)     for information produced in some form other than documentary, and for any
10   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
11   container or containers in which the information or item is stored the legend “CONFIDENTIAL.” If
12   only portions of the information or item warrant protection, the Producing Party, to the extent
13   practicable, shall identify the protected portions, specifying whether they qualify as “Confidential.”
14          5.3.    Inadvertent Failures to Designate. If corrected, an inadvertent failure to designate
15   qualified information or items as “Confidential” does not, standing alone, waive the Designating
16   Party’s right to secure protection under this Stipulated Protective Order for such material. If material
17   is appropriately designated as “Confidential” after the material was initially produced, the Receiving
18   Party, on timely notification of the designation, must make reasonable efforts to assure that the
19   material is treated in accordance with the provisions of this Stipulated Protective Order.
20   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21          A party shall not be obligated to challenge the propriety of a CONFIDENTIAL designation
22   at the time made, and failure to do so shall not preclude a subsequent challenge. If at any time any
23   party or third-party disagrees with a designation of CONFIDENTIAL that party or third-party shall
24   provide written notice of its disagreement to the producing party. The producing party or third-party
25   who made the designation shall respond in writing to a challenge within five (5) court days. The
26   parties shall first try to resolve the dispute on an informal basis. If the dispute cannot be resolved,
27   the party supporting the confidentiality designation is required to request appropriate relief
28   from the Court. The party or third party challenging the designation shall treat the

                                                        5                      Case No. 2:20-cv-05008-JFW-KS
 1   information or materials subject to the challenged designation as confidential, as such was
 2   designated, until such time as the Court resolves the dispute.
 3   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 4          7.1.    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 5   produced by another Party or by a non-party in connection with this case only as may be strictly
 6   necessary for the exclusive purpose of prosecuting or defending the Currently Existing Claims, and
 7   not for any other improper purpose or in connection with any other litigation. Such Protected
 8   Material may be disclosed only to the categories of persons and under the conditions described in
 9   this Stipulated Protective Order. When the litigation has been terminated, a Receiving Party must
10   comply with the provisions of Section 11, below (FINAL DISPOSITION). Protected Material must
11   be stored and maintained by a Receiving Party at a location and in a secure manner that ensures that
12   access is limited to the persons authorized under this Stipulated Protective Order.
13          7.2.    Disclosure of “CONFIDENTIAL” Information or Items. As detailed below, the
14   Court and its personnel are not subject to this Stipulated Protective Order. Unless otherwise ordered
15   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
16   information or item designated CONFIDENTIAL only to:
17                  (a)     Receiving Party’s Outside Counsel of record in this action, as well as
18   employees of said Counsel to whom it is reasonably necessary to disclose the information for this
19   litigation and who have signed the “Agreement to Be Bound by Protective Order” that is attached
20   hereto as Exhibit A;
21                  (b)     the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
23   the “Agreement to Be Bound by Protective Order” (Exhibit A);
24                  (c)     the officers, directors, and managers (excluding putative class members and,
25   if a class is certified, all class members) of the Designating Party during direct- or cross-examination
26   during a deposition or trial, to whom disclosure is reasonably necessary for this litigation;
27                  (d)     Experts (as defined in this Stipulated Protective Order) of the Receiving Party
28   to whom disclosure is reasonably necessary for this litigation and who have signed the “Agreement

                                                        6                      Case No. 2:20-cv-05008-JFW-KS
 1   to Be Bound by Protective Order” (Exhibit A);
 2                  (e)     the Court and its personnel;
 3                  (f)     court reporters (court reporters employed by the Court are not subject to this
 4   Stipulated Protective Order), their staffs, and professional vendors to whom disclosure is reasonably
 5   necessary for this litigation and who have been informed that the information is subject to a
 6   Stipulated Protective Order and must remain confidential;
 7                  (g)     potential witnesses in the action to whom disclosure is reasonably necessary
 8   and who have signed the “Agreement to Be Bound by Protective Order” (Exhibit A). Pages of
 9   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
10   separately bound by the court reporter and may not be disclosed to anyone except as permitted under
11   this Stipulated Protective Order; and
12                  (h)     putative class members in the action to whom disclosure is reasonably
13   necessary and who have signed the “Agreement to Be Bound by Protective Order” (Exhibit A); and
14                  (h)     the author of the document, or the original source of the information or Private
15   Material and who has previously been shown the document by Producing Party.
16          7.3.    Procedures for Disclosure of Protected Material to “Experts”:
17                  Unless otherwise ordered by the court or agreed in writing by the Designating Party,
18   a Party that seeks to disclose to an “Expert” (as defined in this Stipulated Protective Order) any
19   information or item that has been designated Protected Material first must inform the Designating
20   Party that: (1) Protected Material information will be provided to an Expert; (2) that the Expert has
21   executed Exhibit “A”; (3) that the Receiving Party of the Protected Material information has the
22   Expert’s executed Exhibit “A” in its possession prior to the release of any Protected Material
23   information to the Expert; (4) and that the Expert has agreed not to disclose the Protected Material
24   to anyone who has not agreed to be bound by Exhibit “A.” Provided the Receiving Party complies
25   with the provisions of this Section 7.3, the Receiving Party has no obligation to disclose the identity
26   of any of its Experts (as defined in this Stipulated Protective Order) pursuant to this Section 7.3, but
27   this Section 7.3 shall not affect any duty to disclose experts contained in applicable rules, by
28   stipulation of the parties or order of the Court.

                                                         7                     Case No. 2:20-cv-05008-JFW-KS
 1          7.4     Restrictions on Use of Private Materials. In addition to any other limitations or
 2   restrictions on the use or treatment of the Private Materials contemplated by this Stipulated Protective
 3   Order, the Private Materials shall not be used: (a) to contacting current employees of Defendant at
 4   work or during working hours; (b) to solicit new clients or plaintiffs; (c) to pursue, investigate or in
 5   any way inquire about any claims, facts, allegations or theories of relief other than those explicitly
 6   described in the definition of “Currently Existing Claims.” Nothing in this protective order shall
 7   prevent plaintiff’s counsel from representing other Plaintiffs who happened to be members of the
 8   Belaire-West or engage in the practice law by not agreeing to represent potential Plaintiff. The
 9   Parties acknowledge that anything not specifically mentioned in the definition of Currently Existing
10   Claims is intentionally excluded from such definition.
11   8.     PROTECTED           MATERIAL          SUBPOENAED           OR     ORDERED          PRODUCED
12          IN OTHER LITIGATION.
13          If a Receiving Party is served with a subpoena or an order issued in other litigation that would
14   compel disclosure of any information or items designated in this action as “CONFIDENTIAL” the
15   Receiving Party must so notify the Designating Party, in writing (by fax or e-mail, if possible) as
16   soon as practicable, and each party will use its best efforts to provide this notice within three court
17   days after receiving the subpoena or order. Such notification must include a copy of the subpoena or
18   court order. The Receiving Party also must make reasonable efforts to inform in writing promptly
19   the party who caused the subpoena or order to issue in the other litigation that some or all the material
20   covered by the subpoena or order is the subject of this Stipulated Protective Order. In addition, the
21   Receiving Party must deliver a copy of this Stipulated Protective Order promptly to the party in the
22   other action that caused the subpoena or order to issue. The purpose of imposing these duties is to
23   alert the interested parties to the existence of this Stipulated Protective Order and to afford the
24   Designating Party in this case an opportunity to try to protect its confidential interests in the court
25   from which the subpoena or order issued. The Designating Party shall bear the burdens and the
26   expenses of seeking protection of its confidential material in that court – and nothing in these
27   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
28   disobey a lawful directive from another court.

                                                        8                       Case No. 2:20-cv-05008-JFW-KS
 1   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 3   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
 4   the Receiving Party must immediately: (a) notify in writing the Designating Party of the unauthorized
 5   disclosures; (b) use its best efforts to retrieve all copies of the Protected Material; (c) inform the
 6   person or persons to whom unauthorized disclosures were made of all the terms of this Stipulated
 7   Protective Order; and (d) request such person or persons to execute the “Acknowledgment and
 8   Agreement to Be Bound,” which is attached hereto as Exhibit A.
 9   10.    FILING PROTECTED MATERIAL
10          A Receiving Party may not file in the public record of this action any Protected Material
11   designated as “CONFIDENTIAL” without complying with Federal Rules of Civil Procedure and
12   Local Rules regarding lodging or filing material under seal, including making the requisite
13   showing of “good cause” or “compelling reasons” for a court order allowing such material to
14   be filed under seal. Each Party agrees not to oppose any motion to seal Protected Material, except
15   and only to the extent that a Party has previously challenged, in any manner, the designation of the
16   Protected Material that is the subject of the motion to seal.
17   11.    FINAL DISPOSITION
18          Unless otherwise ordered or agreed in writing by the Producing Party, within sixty days after
19   the final termination of this action and upon demand, each Receiving Party must return all Protected
20   Material to the Producing Party. As used in this subdivision, “all Protected Material” includes all
21   copies, abstracts, compilations, summaries or any other form of reproducing or capturing any of the
22   Protected Material. With permission in writing from the Designating Party, the Receiving Party may
23   destroy some or all of the Protected Material instead of returning it. Whether the Protected Material
24   is returned or destroyed, the Receiving Party must submit a written certification to the Producing
25   Party (and, if not the same person or entity, to the Designating Party) by the sixty-day deadline that
26   identifies (by category, where appropriate) all the Protected Material that was returned or destroyed
27   and that affirms that the Receiving Party has not retained any copies, abstracts, compilations,
28   summaries or other forms of reproducing or capturing any of the Protected Material. Notwithstanding

                                                        9                     Case No. 2:20-cv-05008-JFW-KS
 1   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
 2   transcripts, legal memoranda, correspondence or attorney work product, even if such materials
 3   contain Protected Material. Any such archival copies that contain or constitute Protected Material
 4   remain subject to this Stipulated Protective Order as set forth in Section 4 (DURATION), above.
 5   12.    CLAWBACK PROVISION
 6          To expedite and facilitate the production of electronic and hard copy information between
 7   the parties, and to protect against inadvertent disclosure of attorney-client privileged
 8   communications or work product materials, the parties agree to this “Clawback Provision”.
 9   Specifically, the parties agree that the inadvertent disclosure or production of any information or
10   document that a party may claim to be covered by attorney-client privilege or work product
11   protection will not be deemed to waive that party’s claim to its privileged or protected nature or
12   otherwise estop that party or the privilege holder from designating the information or document as
13   privileged or protected at a later date. Any party inadvertently producing privileged or protected
14   information or documents shall notify the receiving party as soon as practicable and make a request,
15   in writing, for the return or destruction of the privileged or protected documents or information.
16   Upon receipt of such a request, the receiving party shall return or destroy the documents or
17   information – and any copies, summaries, or compilations of such – within three calendar days,
18   regardless of whether the receiving party agrees with the claim of privilege and/or work-product
19   protection.
20   13.    MISCELLANEOUS
21          13.1. Counsel agree to maintain a file of all Certifications (Exhibit A) required by this
22   Agreement. The file containing the Certifications (Exhibit A) and the specific Certifications
23   therein shall not be available for review by opposing counsel absent agreement of the parties or an
24   order of the Court to this action determining that there is a good faith basis for the Certifications, or
25   any part of them, to be reviewed.
26          13.2.   Right to Further Relief. Nothing in this Stipulated Protective Order abridges the right
27   of any person to seek its modification by the Court in the future.
28          13.3.   Right to Assert Other Objections. By stipulating to the entry of this Stipulated

                                                        10                      Case No. 2:20-cv-05008-JFW-KS
 1   Protective Order, no Party waives any right it otherwise would have to object to disclosing or
 2   producing any information or item on any ground not addressed in this Stipulated Protective Order.
 3   Similarly, no Party waives any right to object on any ground to use in evidence of any of the material
 4   covered by this Stipulated Protective Order.
 5          13.4    Any violation of this Stipulated Protective Order shall be deemed a material violation
 6   of a Court order and shall enable the Designating Party to request sanctions by the Court.
 7

 8          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10   DATED: May 27, 2021
11
                                                    _____________________________________
12                                                          KAREN L. STEVENSON
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      11                      Case No. 2:20-cv-05008-JFW-KS
 1                                            EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _________________________________________ [print or type full name], of
 4   ___________________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Central District
 7   of California on May 27, 2021 in the case of Edgar Trujillo v. Airport Terminal Services
 8   Case No. 2:20-cv-05008-JFW-KS. I agree to comply with and to be bound by all the terms
 9   of this Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26

27

28

                                                    12                    Case No. 2:20-cv-05008-JFW-KS
